Citation Nr: 1207079	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-19 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served in the Texas Army National Guard from September 1947 to September 1980, and had annual periods of active duty for training.  The Veteran served on active duty with the United States Army from June 1954 to April 1958 and from September 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss resulted from noise exposure during his military service, including throughout his decades of service in the Texas Army National Guard.

The Veteran alleges that he underwent service examinations at Sheppard Air Force Base in the late 1970s and early 1980s, with his last examination taking place in the fall of 1980.  The most recent service examination in the claims file is dated in October 1973; this examination revealed no hearing loss for VA purposes in either ear (according to 38 C.F.R. § 3.385), but did indicate a high frequency hearing loss present at 6000 Hertz bilaterally.  A request should be sent to the Texas National Guard to obtain the Veteran's complete service treatment records, including the reports of any service examinations conducted in the late 1970s through 1980.

During a June 2009 VA ear disease examination, the examiner opined that there would be only a remote possibility at best that the Veteran's hearing loss might have been incurred during any period of active duty service.  The examiner did not offer an opinion regarding any relationship between the Veteran's current hearing loss and his Texas Army National Guard service, despite noting that the Veteran first showed minimal hearing loss (at 6000 Hertz) in 1973.  The Veteran should be scheduled for a new VA audiological examination to obtain an opinion regarding the relationship between his current bilateral hearing loss and his Texas Army National Guard service.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a request to the Texas National Guard to obtain the Veteran's complete service treatment records, including the reports of any service examinations conducted in the late 1970s through 1980.  The Veteran has indicated that these examinations took place at the Sheppard Air Force Base in Wichita Falls, Texas.  Any negative search result should be noted in the record and communicated to the Veteran.

2.  Schedule the Veteran for a VA audiological examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was incurred or aggravated in the line of duty during his service with the Texas Army National Guard at any time prior to his discharge in September 1980.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

